Citation Nr: 1036252	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-12 009	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina

THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for a stomach disability to 
include gastroesophageal reflux disease.

3. Entitlement to service connection for a low back disability, 
including degenerative disc disease, as secondary to the service-
connected right ankle disability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1979 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in March 2007, in January 2008, 
and in August 2008, of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

In September 2009, the Board remanded the claims for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Diabetes mellitus was not affirmatively shown to have been 
present in service; diabetes mellitus was not manifest to a 
compensable degree within one year of separation from service; 
and diabetes mellitus, first documented after service beyond the 
one-year presumptive period for diabetes mellitus as a chronic 
disease, is unrelated to an injury or disease of service origin.

2. The current stomach disability to include gastroesophageal 
reflux disease is not shown by competent evidence to be the 
result of service.  

3. The current low back disability to include degenerative disc 
disease is not shown by competent evidence to have onset during 
service; arthritis was not manifested to a compensable degree 
within one year from the date of separation from service; and a 
low back disability is not caused or made worse by the service-
connected right ankle disability.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by service 
and service connection for diabetes mellitus may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2. The current stomach disability to include gastroesophageal 
reflux disease, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).

3. The current low back disability, including degenerative disc 
disease, was not incurred in or aggravated by service; service 
connection for arthritis, may not be presumed based on the 
one-year presumption for a chronic disease; and a low back 
disability is not proximately due to or aggravated by the 
service-connected right ankle disability.  38 U.S.C.A. §§ 1131, 
1137, 5107(b) (West 2002 Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in 
January 2007, in October 2007, and in July 2008.  The Veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified of the 
evidence necessary to substantiate the claim of secondary service 
connection, that is, evidence of a relationship between the 
claimed condition and a service-connected condition.  The Veteran 
was notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could submit 
private medical records.  The notice included the provisions for 
the effective date of the claims and for the degree of disability 
assignable. 

As for the content and the timing of the VCAA notice, the 
documents complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and afforded the Veteran VA examinations.  

In September 2009, the Board remanded the claims for the Veteran 
to clarify where he was hospitalized during service for 
insecticide poisoning and gastroenteritis and for a VA 
examination for the low back disability.  In compliance with the 
Board's remand, a duty to assist letter was sent to the Veteran 
in December 2009, requesting more information on where he was 
hospitalized during service, however the Veteran did not reply.  
In April 2010, the Veteran failed to report for a VA examination.  
As the Veteran has failed to cooperate in the development of his 
claims, there is nothing else VA can do without his support.  

The record does not indicate that the current diabetes mellitus 
may be associated with the Veteran's service as there is no 
competent evidence of recurrent symptoms or continuity of 
symptomatology since service or other possible association with 
service.  For these reasons, a VA medical opinion on the question 
of service connection for diabetes mellitus is not necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 



For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis or for diabetes mellitus, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).






Effective October 10, 2006, the provision of 38 C.F.R. § 3.310 
was amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), for secondary service connection on the basis of 
the aggravation of a nonservice-connected disability by the 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Diabetes Mellitus

The service treatment records show that in April 1982 the Veteran 
asked to be tested for diabetes because of complaints of 
dehydration and fatigue and his mother was diabetic.  The Veteran 
was described as overweight, and the assessment was to rule out 
hyperglycemia.  Urinalysis was negative for glucose and fasting 
blood sugar glucose was 89.  On separation examination in 
November 1983, the Veteran denied a personal history of diabetes, 
denied a history of urinary sugar or albumin, and denied recent 
loss of weight.   A urinalysis was negative for sugar and fasting 
blood sugar was 84.  [Normal fasting blood sugar ranges from 70 
to 100 mg/dL.  Dorland's Illustrated Medical Dictionary, Appendix 
8, 2165 (31st ed. 2007)] 

On the basis of the service treatment records, diabetes mellitus 
was not affirmatively shown to have been present during service, 
and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established. 

After service, in a statement in January 2007, a private 
physician stated that the Veteran had presented military records 
from 1982 with generalized symptoms and an apparent fasting blood 
sugar of "130," which at the time would have been non-diabetic 
blood sugar, but under current standards would be considered 
elevated and even as diabetic, and the elevated blood sugar may 
have been a new diagnosis of diabetes in 1982. 






As the service treatment records document hyperglycemia to be 
ruled out, a risk factor for diabetes, and a fasting blood sugar 
test was done and as a private physician later indicated the 
"elevated blood sugar" in service may have been a new diagnosis 
of diabetes in service, the symptoms in service constituted a 
notation, that is, a potential risk factor for diabetes that was 
observed during service, and the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify diabetes 
mellitus and sufficient observation to establish chronicity 
during service and as chronicity in service is not adequately 
supported by the service treatment records, as there was only a 
single isolated entry to "rule out" hyperglycemia, then 
continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b) is required to support the claim.  Also as to any 
current diabetes mellitus, first diagnosed after service, 
38 C.F.R. § 3.303(d) applies. 

In May 2009 the Veteran testified that he was first diagnosed 
with diabetes mellitus by a civilian doctor, in May 1984, when he 
lost 100 pounds.  In January 2007, private physician reported 
that the Veteran had diabetes before 2002.  

Diabetes mellitus is not a condition under case law that has been 
found to be capable of lay observation, and the determination as 
to the diagnosis or presence of the disability is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is required to substantiate the claim.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  



Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  Competency is a question of fact, which is to be 
addressed by the Board.  Jandreau at 1377.

Diabetes mellitus is not a simple medical condition because it is 
not a condition a lay person can perceive through the senses as 
distinguished from an opinion or conclusion from one's own 
personal observation.  

Where, as here, there is a question of a diagnosis of a 
disability not capable of lay observation by case law and the 
disability is not a simple medical condition competent medical 
evidence is required to substantiate the claim.   Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis. 38 C.F.R. § 3.159. 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or 
experience, that is, competent to offer a diagnosis of diabetes 
mellitus.  38 C.F.R. § 3.159.




To the extent the Veteran's statements and testimony are offered 
as proof that diabetes mellitus was present in service and within 
one year after service, the Veteran's statements and testimony 
are not competent evidence, and the statements and testimony are 
excluded, that is, the statements and testimony are not to be 
considered as competent evidence favorable to claim.  

To the extent the Veteran's statements and testimony are offered 
as proof of continuity, VA records show that in December 2006, 
history included a diagnosis of diabetes since 1984 and treatment 
with insulin since 1988.  In January 2007, the diagnosis was type 
1 diabetes mellitus.  In January 2007, a private physician stated 
that diabetes was present before 2002. 

The Veteran has asserted that he has had symptoms of diabetes 
mellitus since service.  Although the Veteran is competent to 
describe symptoms, the assertion of continuity is not credible 
because the Veteran's most recent statements and testimony of 
continuity are inconsistent with the other evidence of record.   
For example, while the Veteran implies that diabetes began in 
service, at separation examination he denied having had diabetes 
and he denied any symptoms of diabetes, such as weight loss, 
urinary frequency, or urinary sugar or albumin.  And the 
urinalysis and fasting blood sugar test conducted in conjunction 
with the separation examination were negative or within normal 
limits.  After service, diabetes was first documented by VA in 
2006, although later a private physician reported treating the 
Veteran for diabetes as a pre-existing condition since 2002.  The 
post-service medical evidence does not reflect complaints or 
treatment until 2002, eighteen years after service.  And while 
the Veteran has provided a history of non-VA treatment with 
insulin since 1988 he has not submitted any evidence to support 
his statement when he has been afforded the opportunity to do so.  

The Board finds that the Veteran's history and the findings more 
contemporaneous with service to be more probative than the most 
recent assertions made many years after service. 


Also, the absence of evidence of diabetic symptoms since service 
and to 2002 interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).

In this case, the inconsistency in the Veteran's statements and 
the lack of continuity of symptomatology in the record outweigh 
the Veteran's statements of continuity made in conjunction with 
his current claim.

As for the statement of the private physician that a fasting 
blood sugar of "130" in service could be considered elevated 
and even as diabetic and that the elevated blood sugar may have 
been a new diagnosis of diabetes in 1982, a fasting blood sugar 
of "130" in service is not shown.  The record does show the 
fasting blood  sugar was 89 in April 1982 and 84 on separation 
examination, which were in the normal range for fasting blood 
sugar.   

Although the Board cannot discount a medical opinion solely 
because it is based on history provided by the Veteran without 
also evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), as noted above, the fasting blood sugar readings 
in service were in the normal range.  Accordingly, to the extent 
the private physician relied on the Veteran's account, the 
private physician's statement based on such an account is 
rendered not credible.  Coburn v. Nicholson, 19 Vet. App. 429, 
432-33 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).   There is no other medical evidence 
of record relating diabetes mellitus to service. 

For these reasons, the medical evidence has no probative value, 
that is, the evidence does not tend to prove a material fact in 
the case, that is, either the presence of diabetes in service 
under 38 C.F.R. § 3.303(a), or by continuity of symptomatology 
38 C.F.R. § 3.303(b), or by a post-service diagnosis, considering 
all the evidence, including that pertinent to service, under 
38 C.F.R. § 3.303(d). 
Also as the medical evidence shows that diabetes mellitus was 
first documented in 2006, with a history dating to 2002, the 
initial documentation of diabetes mellitus, is well beyond the 
one-year presumptive period for following separation from service 
in 1974 for manifestation of diabetes mellitus as a chronic 
disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 
3.309. 

Also, while the Veteran is competent to report a contemporaneous 
medical diagnosis, the first contemporaneous diagnosis of record 
was in 2006, years after service.  And under Jandreau, although 
the Veteran is competent in describing symptoms which support a 
later diagnosis by a medical professional, the Board has found 
that the opinion of the private physician is not credible, 
because the Board has rejected the statement of the Veteran that 
his fasting blood sugar was "130" in service, which is twice 
contradicted in the service treatment records. 

The Veteran also associates diabetes mellitus to in-service 
insecticide poisoning, which affected his pancreas and the 
production of insulin.  The Veteran testified that in service he 
ate meals that were in boxes that were treated with an 
insecticide and that after eating a meal and using the water he 
cooked the meal, he vomited many times and he required 
hospitalization to replace his body fluids. 

Where the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)). 

In this case, the cause of diabetes mellitus cannot be determined 
by the Veteran's own personal observation without having 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of any current right ankle 
disability.  Here the Veteran's lay opinion on causation is not 
competent evidence and his opinion on causation cannot be 
considered as evidence favorable to the claim. 

As the preponderance of the evidence is against the claim for the 
reasons articulated, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Stomach Disability

The service treatment records are replete with treatment for 
stomach symptoms.  In January 1980, the Veteran complained of 
acid indigestion, and the assessment was gastritis with 
gastrointestinal bleed.  In April 1980, the assessment was 
probably early gastroenteritis and the Veteran was placed on 
physical profile for gastroenteritis.  In June 1980, the 
assessment was gastritis, and he was placed on a physical profile 
for gastritis.  In October 1980, an upper gastrointestinal series 
was negative, except for hypomotility, and the Veteran was placed 
on physical profile for gastroenteritis.  In February 1981, the 
diagnosis was gastroenteritis.   In April 1982, the diagnosis was 
acute gastritis.  In April 1982, the diagnosis was 
gastroenteritis.  In August 1982, the diagnosis was acute 
gastroenteritis.  In October 1982, the diagnosis was 
gastroenteritis.  

In February 1983, the Veteran continued to have an assessment of 
gastroenteritis.  In September 1983, the Veteran had an upset 
stomach with continuous vomiting.  The assessment was acute 
gastroenteritis.  In October 1983, the Veteran continued to have 
assessments of gastroenteritis and acute viral gastroenteritis. 

On the report of medical history in November 1983 upon separation 
from service and on the separation examination in November 1983, 
history included hospitalization in April 1982 and in August 1982 
for gastroenteritis.  There are no stomach abnormalities noted on 
the separation examination.  

On the basis of the service treatment records, the current 
stomach disability to include gastroesophageal reflux disease was 
not affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1131  and 38 C.F.R. 
§ 3.303(a) is not established. 

The service treatment records show that on multiple occasions the 
Veteran was treated for stomach symptom to include gastritis and 
gastroenteritis, however there was no finding of a stomach 
abnormality on separation examination.  As stomach problems were 
noted, that is, observed during service, the principles of 
service connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.

In May 2009, the Veteran testified that in 1985 he was diagnosed 
with acid reflux.  While he indicated that the records were in 
the file, the first medical evidence of record documenting 
stomach problems was dated in September 2003.  In September 2003, 
private records show that the Veteran had a long history of 
reflux and was told he had Barett's esophagus.  The impression 
was gastroesophageal reflux disease with dysphagia and pyrosis.  
That same month a surgical pathology report shows acute reflux 
esophagitis.  

As the first post-service evidence shows a stomach condition in 
2003, the absence of symptoms of a stomach disability from 1984 
to 2003, a period of over nineteen years, interrupts continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints.).  The absence of documented complaints 
indicative of stomach problems from 1984 to 2003 weighs against 
the claim that a stomach disability to include gastroesophageal 
reflux disease, first documented in 2003, is related to service 
on the basis of continuity of symptomatology.  38 C.F.R. § 
3.303(b).




Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) it does 
not necessarily follow that there is a relationship between the 
current stomach disability to include gastroesophageal reflux 
disease, and the continuity of symptomatology that the Veteran 
avers, and as a stomach disability is not a condition under case 
law that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), a stomach disability to 
include gastroesophageal reflux disease is not a simple medical 
condition, which a lay person can perceive through the senses.  
While the Veteran as a lay person is competent to report a 
contemporaneous medical diagnosis and the Veteran is competent in 
describing symptoms, which support a later diagnosis by a medical 
professional, there is no evidence from any health-care provider 
that attributes the current diagnosis to a disease or event 
during the Veteran's service.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 

Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between a stomach disability to include 
gastroesophageal reflux disease, first diagnosed after service, 
and an injury, disease, or event in service, where a lay 
assertion on medical causation is not competent evidence, 
competent medical evidence is required to substantiate the claim.




On VA examination in February 2009, the Veteran reported that 
during service he was hospitalized for gastroesophageal reflux 
disease eleven times.  He complained of episodic chest pain, 
burning sensation, difficulty sleeping, constipation, occasional 
nausea, regurgitation and pyrosis.  

The examiner reviewed the service treatment records, noting the 
Veteran's visits to the ER on multiple occasions; his diagnosis 
of gastritis and gastroenteritis; complaints of abdominal burning 
and pain, nausea, vomiting, and diarrhea.  The examiner found it 
noteworthy that in November 2003, the Veteran was evaluated by a 
gastroenterologist who felt that his nausea perhaps was secondary 
to emotional stress.  

The VA examiner noted that the Veteran has a long history of 
complaints of nausea, abdominal pain, diarrhea and was frequently 
diagnosed with gastroenteritis in service and that one military 
doctor thought the symptoms may be functional.  The VA examiner 
concluded that as the Veteran indicated that nausea and vomiting 
are very rare now, he concluded that his current pattern of GI 
symptoms appears to be different from what he was experiencing 
while in service.  The examiner after reviewing the claims folder 
and examining the Veteran concluded that it was less likely than 
not that the Veteran's current gastroesophageal reflux disease 
was related to gastrointestinal symptoms that he experienced in 
the military.  This opinion is uncontroverted and weighs against 
the claim.

To the extent the Veteran associates his current stomach 
disability to service, under certain circumstances, a lay person 
is competent to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional. 

In this case, the cause of the current stomach disability cannot 
be determined by the Veteran's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 



And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of his any current stomach.  
Here the Veteran's lay opinion on causation is not competent 
evidence and his opinion on causation cannot be considered as 
evidence favorable to the claim.

In sum, there is no competent evidence relating the Veteran's 
current stomach disability to include gastroesophageal reflux 
disease to a disease or event in service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Low Back Disability 

The service treatment records show that in January 1983 the 
Veteran had back pain after he fell and landed on the middle of 
his back.  The examiner noted there was no previous back injury 
or disease.  The diagnosis was back strain and the Veteran was 
placed on physical profile.  The separation examination was 
negative for a low back abnormality.  

On the basis of the service treatment records, the current low 
back disability, including degenerative disc disease, was not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established. 

As a back strain was noted in service, that is, observed during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

After service, the medical evidence documents a low back 
disability in November 2004.  Private medical records show that 
the Veteran complained of low back pain since an accident fifteen 
years previously when he sustained a compression fracture.  
Accompanying X-rays show mild degenerative changes.  The 
impression was lower back pain.  



After service, low back pain was first documented in 2004 with a 
history dating to an intercurrent injury in 1989, five years 
after service.  The absence of documented complaints indicative 
of low back pain from 1984 to 1989 and from 1989 to 2004, 
interrupts continuity of symptomatology and weighs against the 
claim that a low back disability, first documented after service, 
is related to service on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), a low 
back disability to include degenerative disc disease is not a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), a low back disability is not 
a simple medical condition, such as a broken leg, which is a 
condition a lay person cannot perceive through the senses.  While 
the Veteran as a lay person is competent to report a 
contemporaneous medical diagnosis and the Veteran is competent in 
describing symptoms, which support a later diagnosis by a medical 
professional, there is no evidence from any health-care provider 
that attributes the current diagnosis to an injury, disease, or 
event during the Veteran's service.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 






Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between a low back disability, including 
degenerative disc disease, first diagnosed after service, and an 
injury, disease, or event in service, where a lay assertion on 
medical causation is not competent evidence, competent medical 
evidence is required to substantiate the claim.

On VA examination in December 2007, the examiner noted that the 
Veteran reported that his onset of back pain was in 1983 during 
service in Germany, when he slipped and fell and significantly 
injured his ankle.  The Veteran complained of gradually worsening 
back pain. X-rays show degenerative changes in the lumbar spine 
with a decrease in disc spaces at L4-S1 with some facet 
hypertrophy and osteophytosis.  The diagnoses were degenerative 
disc disease of the lumbar spine and lumbar spine scoliosis.  

The examiner after reviewing the claims folder and examining the 
Veteran concluded that it was less likely than not that the 
current low back disabilities were related to service as there 
was no significant trauma, which would predispose the Veteran to 
having disc disease and that his symptoms were rather created by 
wear and tear.  The examiner found the X-rays and history to be 
more compatible with a slow, gradual worsening of back pain and 
declined from degenerative change and chronic wear and tear as 
opposed to a specific focal injury when the Veteran fell on his 
back.  The examiner also noted there was lack of physician data 
to link chronic back pain while in service as well as persistent 
treatment while in service.  

In July 2008, the VA examiner reiterated his opinion that the low 
back disability was not related to service.  The VA opinion is 
not contradicted by the rest of the medical evidence of record 
and opposes the claim of direct service connection for a low back 
disability.  




On the claim of whether a low back disability to include 
degenerative disc disease is proximately due to or the result of 
service-connected right ankle disability, the question posed is 
whether the current low back disability, to include degenerative 
disc disease, was caused by or aggravated, that is, permanently 
made worse, by the service-connected right ankle disability.  38 
C.F.R. § 3.310(a).  

The Veteran in statements and testimony contends that his low 
back disability is due to his service-connected right ankle 
disability.  In November 2008, the Veteran stated that he could 
not stand with his weight on his right side since he injured his 
right ankle and this is what caused his back to shift resulting 
in back pain.  In May 2009 the Veteran testified that although he 
may have injured his back in service when he fell down a flight 
of stairs, he contended that limping on his ankle for twenty-five 
years caused degenerative disc disease in his back.  He stated 
that his low back pain started subsequent to his ankle surgery in 
2005.  

To the extent the Veteran asserts that there is an association 
between his low back disability, to include degenerative disc 
disease, and the service-connected right ankle disability, 
whereas here, the determination involves a question of causation, 
under certain circumstances, a lay person is competent to offer 
an opinion on a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a 
lay person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)). 

The nexus or link between degenerative disc disease and the 
service-connected right ankle disability cannot be determined by 
the Veteran's own personal observation without having specialized 
education, training, or experience.  38 C.F.R. § 3.159 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer such an opinion.  Here the Veteran's lay opinion on 
causation is not competent evidence and his opinion on causation 
cannot be considered as evidence favorable to the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

As for the competent medical evidence of record, in a letter 
dated in October 2007, the Veteran's private doctor indicated 
that beginning in October 2006 the Veteran was treated for low 
back pain after he had a cast removed from his right ankle 
surgery.  X-rays show multiple subluxations of the lumbar spine 
with a unilateral leg length discrepancy of 4 mm on the left.  
The lumbar spine was shifted left of the midline.  In January 
2008, a private MRI showed degenerative disc bulging and.  In 
February 2008, VA records show that the Veteran had exacerbated 
low back pain  over six months and the assessment was spondylosis 
and early lumbar radiculopathy.  

The medical evidence in support of the Veteran's service 
connection claim of a low back disability secondary to the 
service-connected right ankle disability consists of a private 
medical record dated in January 2008.  This record shows that the 
Veteran reported low back pain for thirty years and his 
contention that his service-connected ankle injury led to a gait 
disturbance, which was responsible for continued low back 
problems.  The impression was degenerative lumbar disc disease.  
The examiner noted that it seemed reasonable that a gait 
disturbance could lead to a lower back problem.  

The medical evidence of record that opposes the Veteran's claim 
of service connection for a low back disability secondary to a 
right ankle disability consists of an addendum VA opinion in June 
2008.  In June 2008, the VA examiner who conducted the VA 
examination in December 2007, concluded that the Veteran's low 
back disability is less likely than not related to his service-
connected right ankle disability as there is no clear link or any 
definitive data to suggest that the low back disability has any 
connection whatsoever to the right ankle disability.   The 
examiner explained that the majority of people who have low back 
pain have never had any issues with their ankle, and also the 
majority of the people with right ankle conditions do not go to 
develop low back pain.  
The examiner also noted that the Veteran during the examination 
did not relate the low back disability to the right ankle, rather 
he attributed it to his fall.  In July 2008 the examiner 
reiterated his opinion that the low back disability was not due 
to the service-connected right ankle disability.

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing 
the probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

Considering the relative merits of the analytical findings and 
the details of the opinions, the Board places more weight on the 
unfavorable VA opinion because the opinion is supported by a 
rationale, detailed and consistent with other evidence of record.  
The Board rejects the favorable private medical evidence as no 
reasoning or rationale was provided for the conclusion reached.  
A mere conclusion statement is insufficient to allow the Board to 
make an informed decision as to the weight to assign to the 
medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 
(2007).  Conversely, the VA opinion was based on medical 
principles and applied to the facts of the case.  
Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical causation, 
where lay assertion on medical causation is not competent 
evidence, the preponderance of the evidence is against the claim 
on a direct and secondary basis for the reasons articulated, and 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).







ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a stomach disability to include 
gastroesophageal reflux disease is denied.

Service connection for a low back disability, including 
degenerative disc disease, to include as secondary to the 
service-connected right ankle disability, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


